 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   CHRISTOPHER TAFOYA,                                Case No. 1:20-cv-00010-LJO-SAB
12                  Plaintiff,                          ORDER GRANTING APPLICATION TO
                                                        PROCEED IN FORMA PAUPERIS
13          v.
                                                        (ECF No. 2)
14   CITY OF HANFORD, et al.,
15                  Defendants.
16

17          Plaintiff Christopher Tafoya filed a complaint that was docketed on January 3, 2020,

18 along with an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (ECF Nos.

19 1, 2.) Plaintiff’s application demonstrates entitlement to proceed without prepayment of fees.
20 Notwithstanding this order, the Court does not direct that service be undertaken until the Court

21 screens the complaint in due course and issues its screening order.

22          Accordingly, the Court GRANTS Plaintiff’s motion to proceed in forma pauperis.

23
     IT IS SO ORDERED.
24

25 Dated:     January 7, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                    1
